NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                        MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

In the Interest of M.T. and H.T., children, )
___________________________________)
                                            )
C.L.,                                       )
                                            )
               Appellant,                   )
                                            )
v.                                          )      Case No. 2D18-1129
                                            )
DEPARTMENT OF CHILDREN AND                  )
FAMILIES and GUARDIAN AD LITEM              )
PROGRAM,                                    )
                                            )
               Appellees.                   )
___________________________________)

Opinion filed September 21, 2018.

Appeal from the Circuit Court for
Pasco County; Lynn Tepper, Judge.

C.L., pro se.

Bernie McCabe, State Attorney, and Leslie
M. Layne, Assistant State Attorney,
Clearwater, for Appellee Department of
Children and Families.

Thomasina Moore and David J. Gregors,
Tallahassee, for Appellee Guardian ad
Litem Program.


PER CURIAM.


                Affirmed.
LaROSE, C.J., and BADALAMENTI and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                  -2-